                                                                   J'-./m.-iNAH UiV.

               IN THE UNITED STATES DISTRICT COURT FOR                        P'nl2: 12
                   THE SOUTHERN DISTRICT OF GEORGIA
                                                               'ir_f                  _
                             SAVANNAH DIVISION

                                                                          7. QF GA.
NATHAN L. COOKE,

        Plaintiff,

V.                                            CASE NO. CV416-317


HOMER BRYSON, Commissioner,
individually and in his
official capacity; JOSE
MORALES, Warden, Georgia
State Prison, individually
and in his official capacity;
BENJERMAN FORD, Deputy
Warden, Georgia State Prison,
individually and in his
official capacity; DR.
HENDERSON, Georgia State
Prison; DR. AUSE, Georgia
State Prison, individually
and in his official capacity;
DR. AYERS, individually and
in his official capacity; and
P.A. EDWARDS, Georgia State
Prison, individually and in
his official capacity;

        Defendants.




                                ORDER


        Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 20), to which no objections have been

filed. After a careful review of the record, the report and

recommendation       is ADOPTED    as the   Court's opinion   in       this

case.     As   a   result.    Plaintiff's   complaint   is   DISMISSED
